Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148348-50                                                                                            Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  AMY GARCIA,                                                                                             David F. Viviano,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 148348-50
                                                                    COA: 308302, 308756, 308757
                                                                    Washtenaw CC: 10-000123-NH
  NORMAN GOVE, M.D., ANN ARBOR
  OB/GYN ASSOCIATES, P.C., and
  INTEGRATED HEALTH ASSOCIATES, INC.,
           Defendants-Appellants,
  and
  KARENNA DICKERSON, M.D., ROMINA
  DUNNAM, D.O., and TRINITY HEALTH-
  MICHIGAN d/b/a ST. JOSEPH MERCY
  HOSPITAL-ANN ARBOR,
            Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 12, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2014
         t1020
                                                                               Clerk